

SHARPS COMPLIANCE CORP.
RESTRICTED STOCK AWARD AGREEMENT
 
THIS AGREEMENT is made as of this 9th day of June 2008, by and between Sharps
Compliance Corp., a Delaware corporation (the “Company”), and ______________
(“Director”).
 
The Company, pursuant to the Sharps Compliance Corp. 1993 Stock Plan (the
“Plan”) and the Non-Employee Director Compensation Policy, hereby grants the
following stock award to Director, which award shall have the terms and
conditions set forth in this Agreement:
 
1.        Award
The Company, effective as of the date of this Agreement, hereby grants to
Director a restricted stock award of ___________ shares (the “Shares”) of common
stock, par value $.01 per share, of the Company (the “Common Stock”), subject to
the terms and conditions set forth herein.
 
2.        Vesting
Subject to the terms and condition of this Agreement, the Shares shall vest as
follows:  one-third (1/3) of the Shares shall vest on each of June 9, 2009, 2010
and 2011, if, and only if, Director remains as a member of the Board of
Directors of the Company from the date hereof until each respective vesting
date.  Vesting of the Shares shall be accelerated to an earlier date in the
event of a Change in Control of Company (as defined in the attached Exhibit A),
and provided that Director remains as a member of the Board of Directors of the
Company until the effective date of such Change in Control, all unvested Shares
granted under this Agreement shall become immediately vested on the effective
date of the Change in Control;
 
3.        Restriction on Transfer
Until the Shares vest pursuant to Section 2 hereof, none of the Shares may be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered, and no attempt to transfer the Shares, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to the Shares.
 
4.        Forfeiture
If Director ceases to be a member of the Board of Directors the Company for any
reason prior to the vesting of the Shares pursuant to Section 2 hereof,
Director’s rights to the unvested portion of the Shares shall be immediately and
irrevocably forfeited.
 
5.        Issuance and Custody of Certificate
 
After any Shares vest pursuant to Section 2 hereof, the Company shall promptly
cause to be issued a certificate or certificates evidencing such vested Shares,
free of the legend or restrictions and shall cause such certificate or
certificates to be delivered to Director or Director’s legal representatives,
beneficiaries or heirs.
 
 
 

--------------------------------------------------------------------------------

 
 
6.        Distributions and Adjustments
(a)  If all or any portion of the Shares vest subsequent to any change in the
number or character of Shares of Common Stock (through stock dividend,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
of Common Stock or other securities of the Company, issuance of warrants or
other rights to purchase Shares of Common Stock or other securities of the
Company or other similar corporate transaction or event affecting the Shares
such that an adjustment is determined by the Compensation Committee of the Board
of Directors (the “Committee”) to be appropriate in order to prevent dilution or
enlargement of the interest represented by the Share, Director shall then
receive upon such vesting the number and type of securities or other
consideration which he would have received if the Shares had vested prior to the
event changing the number or character of outstanding Shares of Common Stock.
 
(b)  Any additional Shares of Common Stock, any other securities of the Company
and any other property (except for cash dividends) distributed with respect to
the Shares prior to the date the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares.  Any cash dividends payable
with respect to the Shares shall be distributed to Director at the same time
cash dividends are distributed to shareholders of the Company generally.
 
(c)  Any additional Shares of Common Stock, any securities and any other
property (except for cash dividends) distributed with respect to the Shares
prior to the date such Shares vest shall be promptly deposited with the
Secretary or the custodian designated by the Secretary to be held in custody in
accordance with Section 5(c) hereof.
 
7.        Taxes
(a)  In order to provide the Company with the opportunity to claim the benefit
of any income tax deduction which may be available to it in connection with this
restricted stock award, and in order to comply with all applicable federal or
state tax laws or regulations, the Company may take such action as it deems
appropriate to insure that, if necessary, all applicable federal or state income
and social security taxes are withheld or collected from Director.
  
(b)  Should Director elect, in accordance with Section 83(b) of the Internal
Revenue Code of 1986, as amended, to recognize ordinary income in the year of
acquisition of the Shares, the Company may require at the time of such election
an additional payment for withholding tax purposes based on the fair market
value of such Shares as of the date of the acquisition of such Shares by
Director.
 
 
 

--------------------------------------------------------------------------------

 
 
8.        Miscellaneous
(a)  This Agreement is issued pursuant to the Plan and is subject to its terms. 
 
(b) This Agreement shall be governed by and construed under the internal laws of
the State of Delaware, without regard for conflicts of laws principles thereof.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.
 
 

       
Sharps Compliance Corp.
 
   
   
    By:      

--------------------------------------------------------------------------------

David P. Tusa

  Its:   Executive Vice President and Chief Financial Officer  
   
 

--------------------------------------------------------------------------------


    DIRECTOR      

  
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit A

 
 
(i)          For purposes of this Agreement and this Exhibit A, a Change in
Control” of the Company shall mean:
 
(a)          a change in control of the Company of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Company is then subject to such reporting
requirement;
 
(b)         the public announcement (which, for purposes of this definition,
shall include, without limitation, a report filed pursuant to Section 13(d) of
the Exchange Act) by the Company or any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) that such person has become the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 30% or
more of the combined voting power of the Company’s then outstanding securities,
determined in accordance with Rule 13d-3, excluding, however, any securities
acquired directly from the Company (other than an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from the Company); however, that for purposes of this
clause the term “person” shall not include the Company, any subsidiary of the
Company or any employee benefit plan of the Company or of any subsidiary of the
Company or any entity holding shares of Common Stock organized, appointed or
established for, or pursuant to the terms of, any such plan;
 
(c)          the Continuing Board of Directors cease to constitute a majority of
the Company’s Board of Directors;
 
(d)         consummation of a reorganization, merger or consolidation of, or a
sale or other disposition of all or substantially all of the assets of, the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the persons who were the
beneficial owners of the Company’s outstanding voting securities immediately
prior to such Business Combination beneficially own voting securities of the
corporation resulting from such Business Combination having more than 50% of the
combined voting power of the outstanding voting securities of such resulting
Corporation and (B) at least a majority of the members of the Board of Directors
of the corporation resulting from such Business Combination were Continuing
Directors at the time of the action of the Board of Directors of the Company
approving such Business Combination; or
 
(e)          approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)          “Continuing Director” shall mean any person who is a member of the
Board of Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined below) or an Affiliate or
Associate (as defined below) of an Acquiring Person, or a representative of an
Acquiring Person or of any such Affiliate or Associate, and who (x) was a member
of the Board of Directors on the date of this Agreement as first written above
or (y) subsequently becomes a member of the Board of Directors, if such 
person’s initial nomination for election or initial election to the Board of
Directors is recommended or approved by a majority of the Continuing Directors. 
For purposes of this subparagraph (ii), “Acquiring Person” shall mean any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding securities,
but shall not include the Company, any subsidiary of the Company or any employee
benefit plan of the Company or of any subsidiary of the Company or any entity
holding shares of Common Stock organized, appointed or established for, or
pursuant to the terms of, any such plan; and “Affiliate” and “Associate” shall
have the respective meanings ascribed to such terms in Rule 12b-2 promulgated
under the Exchange Act.
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 